Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lattice” in claims 3 & 11 is used by the claim to mean “diffraction grating,” while the accepted meaning is: 
“1a: a framework or structure of crossed wood or metal strips
b: a window, door, or gate having a lattice
c: a network or design resembling a lattice
2: a regular geometrical arrangement of points or objects over an area or in space specifically : the arrangement of atoms in a crystal

(cited from https://www.merriam-webster.com/dictionary/lattice 12-04-2021)
The term is indefinite because the specification does not clearly redefine the term. 
The applicant only uses the term in the claims. From context the examiner can construe that the term is meant to mean diffraction grating but the applicant does not define it as such in their specification. The applicant is advised to amend the claims to claim a diffraction grating where lattice is used since lattice is not a term that commonly is used to mean diffraction grating.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudkamp et al (Helge Sudkamp, Peter Koch, Hendrik Spahr, Dierck Hillmann, Gesa Franke, Michael Münst, Fred Reinholz, Reginald Birngruber, and Gereon Hüttmann, "In-vivo retinal imaging with off-axis full-field time-domain optical coherence tomography," Opt. Lett. 41, 4987-4990 (2016)) (Sudkamp).
	Regarding Claims 1 &7, Sudkamp discloses an In-vivo retinal imaging off-axis full-field time-domain optical coherence tomographer (TD-OCT), comprising:
	an extended, partially spatially coherent light source (fig. 1, SLD) and a two-dimensional light detector (Camera), wherein light from the light source is split by a beam splitter (BS1) with a semitransparent beam splitter mirror into a sample light beam and a reference light beam and taken to a sample arm and a reference arm (Pg. 4988, Left column, 3rd full paragraph), wherein the sample light beam returning from a sample is directed by a beam splitter mirror onto the light detector (see fig. 1), the reference light beam emerging from the reference arm makes a predetermined angle greater than zero with the sample light beam on the light detector (Pg. 4988, Right Column), and the length of the reference arm is variable (see fig. 1), characterized in that the layout furthermore comprises a light-deflecting element working by refraction or diffraction (The beam splitter 3 would refract the light at least twice, once when it is entering the beam splitter from the SLD side and once when the light is returning from the reference mirror since the light entering the cube would be refracted at least a small amount due to the index of refraction of the material), the reference light beam is directed by means of an odd number of reflections in each reflection plane in at least one reference arm section so that it is displaced laterally to itself and travels antiparallel through a light-deflecting element working by refraction or diffraction which is secured at the exit of the reference arm. In fig. 1 it is shown that the reference beam light is reflected first from the moving mirror, then BS3, and then from the angled mirror after the ND filter. Further, the beam reflected from the last mirror is displace laterally from the reference beam transmitted through BS1 and is antiparallel to it;

However, the examiner takes official notice that this is a trivial change that would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sudkamp the sample light beam returning from a sample is directed onto the light detector by the same beam splitter that splits the light into a reference light and sample light because this trivial modification would provide a functionally equivalent interferometer while reducing the number of parts required that would result in a less costly product with less optical parts to potentially be misaligned. 
	Regarding Claim 2, Sudkamp discloses the aforementioned. Further, Sudkamp discloses the length of the reference arm in the at least one reference arm section is changed in that the reference light beam travels laterally displaced from itself and running antiparallel (Pg. 4988, left column, last paragraph). Examiner has already shown the reference beam is laterally displace and antiparallel to itself. Further, as disclosed the reference mirror moves to change the length of the reference arm.
Regarding Claim 3, Sudkamp discloses the aforementioned. Further, Sudkamp discloses the reference light is directed through a prism (BS2) or lattice behind the reference arm section of variable length.  Beam splitter cubes are two right angle prisms optically glued to each other.  
Regarding Claims 4 & 8, Sudkamp discloses the aforementioned. Further, Sudkamp discloses the reference beam is directed across three mirrors (BS3, the moving reference mirror, and the last mirror before BS2) in a common reflection plane.  
Regarding Claims 5 & 9, Sudkamp discloses the aforementioned. Further, Sudkamp discloses the reference beam is refracted at least twice and reflected precisely once by a prism and a mirror in one plane.  The beam splitter 3 would refract the light at least twice, once when it is entering the beam splitter from the SLD side and once when the light is returning from the reference mirror since the light entering the cube would be refracted at least a small amount due to the index of refraction of the material. The reference mirror would reflect the light just once. Thus, the limitation is met. 
Regarding Claims 6 & 10, Sudkamp discloses the aforementioned. Further, Sudkamp discloses a prism with a reflective coating on at least one lateral surface is used.  The cube beam splitter shown (BS3) is made of two right angle prisms with the inner facing side covered in a partially reflective coating. Thus, the limitation is met.
Regarding Claim 11, Sudkamp discloses an In-vivo retinal imaging off-axis full-field time-domain optical coherence tomographer (TD-OCT), comprising:
an extended, partially spatially coherent light source (fig. 1, SLD) and a two-dimensional light detector (Camera);
wherein light from the light source is split by a beam splitter (BS1)  with a semitransparent beam splitter mirror into a sample light beam and a reference light beam and taken to a sample arm and a reference arm (see fig. 1, Pg. 4988, Left column, 3rd full paragraph), 
Pg. 4988, Right Column), and 
the length of the reference arm is variable (see fig. 1), wherein the reference light beam is directed by means of an odd number of reflections in each reflection plane in at least one reference arm section so that it is displaced laterally to itself and travels antiparallel through a light-deflecting element working by refraction or diffraction which is secured at the exit of the reference arm In fig. 1 it is shown that the reference beam light is reflected first from the moving mirror, then BS3, and then from the angled mirror after the ND filter. Further, the beam reflected from the last mirror is displace laterally from the reference beam transmitted through BS1 and is antiparallel to it;
wherein the length of the reference arm in the at least one reference arm section is changed in that the reference light beam travels laterally displaced from itself and running antiparallel (already shown); 
wherein the reference light is directed through a prism (BS2) or lattice behind the reference arm section of variable length, and 
wherein the reference beam is directed across three mirrors in a common reflection plane (BS3, the moving reference mirror, and the last mirror before BS2);
Sudkamp fails to explicitly disclose that the sample light beam returning from a sample is directed onto the light detector by the same beam splitter that splits the light into a reference light and sample light; 

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sudkamp the sample light beam returning from a sample is directed onto the light detector by the same beam splitter that splits the light into a reference light and sample light because this trivial modification would provide a functionally equivalent interferometer while reducing the number of parts required that would result in a less costly product with less optical parts to potentially be misaligned. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Jonathon Cook
AU:2886
December 4, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886